Citation Nr: 1637726	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service correction for pseudofolliculitis barbae. 

4.  Entitlement to service correction for a right hip scar as the site of a bone graft for in-service surgery for a fractured left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to January 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript (T.) of this hearing is of record.  Pursuant to testimony solicited from the Veteran with regard to the nature of the hip disability for which service connection is claimed, the appeal with respect to this issue has been recharacterized as listed on the Title Page.  T., Pages 21-22.  

The claims for service connection for residuals of a back injury, a left shoulder disability, and a right hip scar addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Pseudofolliculitis barbae was shown in service and the Veteran has provided competent and credible testimony that this condition has continued to the present time. 

CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the claim for service connection adjudicated herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed with respect to such claim. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Summarizing the pertinent evidence and contentions with the above criteria in mind, the service treatment reports (STRs), to include one dated in January 1980, reflect a diagnosis of pseudofolliculitis barbae and that the Veteran was afforded a modified shaving profile due to this condition.  At the hearing before the undersigned, the Veteran asserted that this condition has continued to the present time.  In short, the undersigned finds this testimony to be credible and the condition at issue to be observable by a layperson.  See Charles, Kahana, supra.  Accordingly, and given the absence of any intervening event, the evidence tends to show that the current claimed pseudofolliculitis barbae is at least as likely as not the same condition that caused the Veteran's complaints in service.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for this condition is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for pseudofolliculitis barbae is granted.  

REMAND

The Board finds that a remand of the remaining claims on appeal is necessary in order to ensure that there is a complete record upon which to decide these claims to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Initially, the Board notes that subsequent to the May 2011 statement of the case, additional pertinent evidence, to include the STRs and VA clinical reports dated through May 2016, has been received.  The RO has not considered these documents in the first instance and the Veteran did not waive his right to have the RO do so.  38 C.F.R. § 20.1304 (2015).  As such, this remand will afford the AOJ the initial opportunity to consider the evidence received since the May 2011 statement of the case so as to ensure due process to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to back and left shoulder disabilities, the STRs reflect an August 1978 x-ray of the spine that revealed non-fused apophyseal centers at T12, L1-L2, and L5.  The x-ray report noted, as contended by the Veteran at the hearing before the undersigned, that the x-ray was ordered due to spine pain suffered by the Veteran after an automobile accident.  The Veteran also testified that he suffered a left shoulder injury in conjunction with this automobile accident.  The post service evidence reflects a current back disability (see eg. December 2015 private treatment record reflecting lumbar strain and spasm) and treatment for left shoulder pain (see eg., May 27, 2016, VA outpatient record).  As such, and given the Veteran's competent and credible testimony as to continuing back and left shoulder symptomatology from service to the present time, the Board finds that a VA examination addressing the claims for service connection for a back and left shoulder disability-that includes medical opinions addressing the matter of whether the Veteran has a back or left shoulder disability as a result of service-is necessary to fulfill the duty to assist with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).   

With respect to a right hip scar, the Veteran testified that he has a painful scar in the area of his right hip that was the site of a bone graft for surgery on the left wrist performed in service.  The STRs corroborate this testimony to the extent they reflect hospitalization in June 1978 for a bone graft from the right iliac crest for treatment of a fractured left wrist.  In addition, the November 1980 separation examination documents the presence of a scar on the right iliac crest.  In short therefore, given the Veteran's competent and credible testimony as to continuing symptoms associated with a right hip scar from service to the present time, the Board finds that a VA examination addressing the claim for service connection for a scar of the right hip-that includes a medical opinion addressing the matter of whether the Veteran has residual disability due to a right hip scar that is the result of service-is necessary to fulfill the duty to assist with respect to this claim.  McLendon, supra; See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Finally, in light of testimony to the undersigned as to the possible existence of additional pertinent treatment records, the AOJ will be requested to secure any pertinent outstanding private or VA treatment records. 

1.  Contact the Veteran and assist him in obtaining any additional private treatment records she identifies.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Associate with the record any VA clinical reports pertinent to the Veteran dated after May 27, 2016. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any back or left shoulder disabilities.  The VA electronic record should be provided to the examiner for review.  After reviewing the electronic record and examining the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a back or left shoulder disability that is related to service, to include an automobile accident incurred therein? 

A complete rationale for the opinions should be provided, and the rationale for a negative opinion should reflect specific consideration of the Veteran's contentions relating back and left shoulder problems from service to the present time, and not be based solely on a determination of a lack of sufficient evidence of relevant in-service disability.   

4.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any right hip scarring.  The VA electronic record should be provided to the examiner for review.  After reviewing the electronic record and examining the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current disability associated with a right hip disability that is related to the in-service bone graft? 

A complete rationale for the opinion should be provided, and the rationale for a negative opinion should reflect specific consideration of the Veteran's contentions relating symptoms associated with a scar of the right hip from service to the present time, and not be based solely on a determination of a lack of sufficient evidence of relevant in-service disability.   

5.  After completion of the above, the AOJ should readjudicate the claims that have been remanded.  To the extent this does not result in a completely favorable resolution of these claims, he AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


